DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers filed September 22, 2020.  Currently, claims 69-81, 83-88 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
	
Election/Restrictions
Applicant's election without traverse of the single species of G465V, Claims 69-91 in the paper filed September 22, 2020 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority as a continuation of 15/348,481, filed November 10, 2016 and a continuation of PCT/US2015/030639, filed May 13, 2015 and claims 
Claims 82 and 91 are directed to particular cancer treatments.  These cancer treatments are not disclosed in the provisional applications, thus these claims enjoy the benefit of May 13, 2015.  

Drawings
The drawings are acceptable. 


Improper Markush Grouping
Claims 69-81, 83-88 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  MPEP §803.02 further states “when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one 
Here the method claims recite a set of mutations in the EGFR gene in Markush format.  The claim recites 8 different mutations in alternative form.
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each different polymorphic position that could be detected is itself located in a separate region of the genome and has its own structure.  The polymorphisms are disclosed as having in common their allele frequencies that are related to responsiveness to anti-EGFR therapy and can be used in methods related to detecting risk for un-responsiveness to anti-EGFR therapy, but it is not clear from their very nature as polymorphic locations within EGFR that all of them possess this property, as all polymorphisms in EGFR have not been disclosed to possess this property. The nature of different polymorphic positions is that they occur at unique structural positions within the gene that are not common with one another. The only structural similarity present is that all polymorphic positions are inhabited on the gene by a single nucleotide that is the allele of the mutation in that position. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being predictive of responsiveness to anti-EGFR therapy. 
	Following this analysis, the claims are rejected as containing improper Markush groupings.  
Response to Arguments
	The response traverses the rejection.  The response asserts the compound as a whole should be considered.  The response argues that the Markush grouping should be considered as a whole whether the EGFR nucleotide sequence variants have structural similarity.  The response argues that all of the EGFR nucleotide sequence have structural similarity and encode EGFR and share many nucleotide positions in common.  This argument has been considered but is not convincing because the claims are directed to the differences between the sequences by their very nature of claiming variants.  
	A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  
MPEP 706.03(y)IIA provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (MPEP 706.03(y)DA).

The recited variants do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the variants will behave in the same manner and can be substituted for one another with the same intended result achieved. the knowledge in the art that each of the recited variants would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited variants possess the common property of being associated with increased resistance to EGFR inhibitors.
MPEP 706.03(y)IIB further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). See also subsection HB, below.
 
The recited alternative variants do not share a substantial common structure just because they are all made up of the same four nucleotides. The shared four nucleotides are not considered to be a substantial common structural feature to the group of variants being claimed because they are shared by ALL nucleic acids. Further, the fact that the variants are embedded within nucleic acid sequences that comprise the same four nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common use of being associated with increased resistance to EGFR inhibitors.
Thus for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Lynch et al. (NEJM, Vol. 350, No. 21, pages 2129-2139, May 20, 2004) teaches a method of detecting mutations in EGFR underlying responsiveness of Non-Small-Cell Lung cancer to Geftinib.  Lynch teaches searching for mutations in the EGFR gene in primary tumors from patients with NSCLC.  Lynch teaches for mutational analysis of the entire EGFR coding sequence, DNA was extracted from specimens, all 28 exons were amplified and un-cloned PCR fragments were sequenced and analyzed in both sense and antisense directions for the presence of heterozygous mutations (page 2130, col. 2).   The Supplemental Appendix provides the primers for each exon.  The elected G465V variant is in exon 12. The primers for exon 12 are provided below:  
Exon 12, CATGACCT ACCATCATTGGAAAGCAG (sense) and
GTAATTTCACAGTTAGGAATC (antisense);
Lynch determined the absence of the G465V variant.  Lynch further teaches the patients were treated with gefitinib.  Gefitinib is an EGFR inhibitor drug, a treatment other than anti-EGFR therapy.  
 Yamaoka et al. (Int. J. Mol. Sci.  Vol. 18, pages1-22, 2017) teaches cancer therapies targeting EGFR have been developed as standard therapies for several cancers including NSCLC, colorectal cancer, pancreatic cancer, breast and squamous cell carcinoma of the head and neck.  Yamaoka teaches different treatments work for different cancers.  For example gefitinb, erlotinib, afatinib and osimertinib are approved 
Tan et al. (Molecular Cancer, Vol. 17, No. 29, pages 1-14, 2018) provides data for third generation EGFR TKIs.  Tan teaches second generation TKIs circumvent T790M resistance to first generation TKIs.  Thus, the resistance of one TKI does not provide that all therapies are non-responsive.  Tan further teaches development of third generation TKIs  that have significantly greater activity in EGFR mutant cells than in EGFR WT cells, making them mutant-selective (page 1, col. 2).  Table 1 illustrates that osimertinib is approved for T790M mutation post EGFR TKI.  
	Arena et al. (Clinical Cancer Research, DOI:10.1158/1078-0432.CCR-14-2821, January 26, 2015) teaches the identification of multiple EGFR extracellular mutations during cetuximab treatment in colorectal treatment.  Arean analyzes samples that became refractory to cetuximab (abstract) including G465R.  The G465R mutation is located in the cetuximab-binding region.  Functionally, EGFR ectodomain mutations prevent binding to cetuximab but a subset is permissive for interaction with panibumumab.  Arean teaches that while mutations in the ectodomain of EGFR which confer resistance to cetuximab a subset of these EGFR variants remain sensitive to panitumumab (page 2, col. 1).  The binding epitopes of cetuximab and panitumumab overlap but are not identical and thus mutations arriving in EGFR after anti-EGFR treatment will differentially disrupt binding of cetuximab and/or panitumumab to the receptor (page OF7, col. 1).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 17, 2021